Order filed April 23, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00330-CV
                                    ____________

               IN THE INTEREST OF C.J.S. and S.G.B., Jr., children


                       On Appeal from the 315th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2009-09041J


                                         ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The notice of
appeal was filed April 9, 2012. Appellant has established indigence or is presumed to be
indigent. See Tex. R. App. P. 20.1(a). The reporter’s record was due within 10 days
after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). Hipolita
Lopez has not filed her portion of the reporter's record.

       Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

       Because Hipolita Lopez's portion of the reporter’s record has not been filed
timely in this accelerated appeal, we issue the following order:

       We order Hipolita Lopez, the court reporter, to file her portion of the record in
this appeal on or before May 3, 2012. If Hipolita Lopez does not timely file her portion
of the record as ordered, the court will issue an order requiring her to appear at a hearing
to show cause why the record has not been timely filed and why she should not be held in
contempt of court for failing to file the record as ordered.        Contempt of court is
punishable by a fine and/or confinement in jail.



                                      PER CURIAM